Title: To John Adams from John Jay, 21 August 1798
From: Jay, John
To: Adams, John



Sir
Albany 21 Augt. 1798.—

I have the Honor of transmitting to You, herewith enclosed, an address from the Senate and assembly of this State, which passed and was agreed to by both Houses unanimously—
It gives me pleasure to reflect that from this and the numerous other Expressions of the public Sentiment, relative to the reprehensible Conduct of France towards this country, you may rely on the decided Co-operation of the nation in the measures necessary to protect their Rights, and maintain their Honor and Independence—
I have too long known and too often been a witness to your patriotic and successful Exertions, not to be convinced that you well deserve both Confidence and Gratitude; and it is but doing them Justice to say that no Republics have given to their Patriots and Benefactors less cause of Complaint than the United States of America—
I have the Honor to be with great Respect and Esteem / Sir / your most obedt. & most h’ble. servt
John Jay